DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 12/27/2018. Claims 1-20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/23/2020, 5/22/2020, 7/21/2020, 1/19/2021, 5/24/2021, and 8/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brombach et al. (US-2019/0367036; hereinafter Brombach).
Regarding claim 8, Brombach discloses a vehicle (see Brombach at least Abs), comprising: 
at least one hardware processor (see Brombach at least [0008]); and 
a computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor (see Brombach at least [0019]), wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: 
transmitting, from the vehicle, a driving information request, wherein the driving information request comprises an identification (ID) of a driver (see Brombach at least [0036]); 
receiving, at the vehicle, a driving information response, wherein the driving information response comprises driving information that is associated with the driver (see Brombach at least [0039]-[0042]); and 
controlling, by at least one hardware processor on the vehicle, an operation of the vehicle based on the driving information (see Brombach at least [0043]).
Regarding claim 11, Brombach discloses the vehicle of claim 8, the operations further comprising: receiving the ID of the driver through a user interface of the vehicle (see Brombach at least [0036]).
Regarding claims 1 and 15, Brombach discloses the analogous material to that of claim 8 as recited in the instant claims and are thus both rejected for similar reasons.
Regarding claims 4 and 18, Brombach discloses the analogous material to that of claim 11 as recited in the instant claims and are thus both rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach in view of Newman (US-2018/0204399).
Regarding claim 9, Brombach discloses the vehicle of claim 8.  However, while Brombach discloses identifying a user via both biometric data and credentials (see Brombach at least [0022] and [0036]), the sequence in which this is disclosed is different from the instant application.  Therefore, Brombach does not explicitly disclose the driving information request is transmitted in response to a successful authentication of the driver by the vehicle.
Newman, in the same field of endeavor, teaches the driving information request is transmitted in response to a successful authentication of the driver by the vehicle (see Newman at least [0108] and “rolling RSA security codes, licenses, and in general can be any type of information usable for authentication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Brombach with an information request in response to a successful authentication as taught by Newman to provide a multi-staged verification for users to prevent unauthorized use (see Newman at least [0002]).
Regarding claim 10, Brombach in view of Newman teach the vehicle of claim 9, the operations further comprising: retrieving the ID of the driver in response to the successful authentication of the driver by the vehicle (see Newman at least [0108] where a successful fingerprint scan unlocks a vehicle’s doors and then requests the user’s security license information, which serves as the user’s identification as stated in claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Brombach with an information request in response to a successful authentication as taught by Newman to provide a multi-staged verification for users to prevent unauthorized use (see Newman at least [0002]).
Regarding claim 14, Brombach discloses the vehicle of claim 8.  However, Brombach does not explicitly disclose the operations further comprising receiving, at the vehicle, vehicle subscription information associated with the driver, wherein the vehicle subscription information indicates a vehicle service subscribed by the driver.
Newman, in the same field of endeavor, teaches the operations further comprising receiving, at the vehicle, vehicle subscription information associated with the driver, wherein the vehicle subscription information indicates a vehicle service subscribed by the driver (see Newman at least [0114] and [0132] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control operations as disclosed by Brombach with vehicle subscription information as taught by Newman to ensure protection of private information and allow access to the appropriate user when the vehicle has been accessed (see Newman at least [0016]).
Regarding claims 2 and 16, Brombach in view of Newman teach the analogous material to that of claim 9 as recited in the instant claims and are thus both rejected for similar reasons.
Regarding claims 3 and 17, Brombach in view of Newman teach the analogous material to that of claim 10 as recited in the instant claims and are thus both rejected for similar reasons.
Regarding claim 7, Brombach in view of Newman teach the analogous material to that of claim 14 as recited in the instant claim and is thus rejected for similar reasons.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach in view of Brewer et al. (US-2017/0039356; hereinafter Brewer).
Regarding claim 12, Brombach discloses the vehicle of claim 8.  However, Brombach does not explicitly disclose the driving information comprises driver's license information of the driver, and the controlling the operation of the vehicle comprises: 
determining, by the at least one hardware processor on the vehicle, whether the driver has an expired driver's license based on the driver's license information; and 
determining, by the at least one hardware processor on the vehicle, whether to enable the driver to operate the vehicle based on the determining whether the driver has the expired driver's license.
Brewer, in the same field of endeavor, teaches the driving information comprises driver's license information of the driver (see Brewer at least [0017]), and the controlling the operation of the vehicle comprises: 
determining, by the at least one hardware processor on the vehicle, whether the driver has an expired driver's license based on the driver's license information (see Brewer at least [0032] where authorization program 110 determines the validity of a license according to expiration date information); and 
determining, by the at least one hardware processor on the vehicle, whether to enable the driver to operate the vehicle based on the determining whether the driver has the expired driver's license (see Brewer at least Fig 3, [0032]-[0033], [0035]-[0036], and Fig 2 where step 308 may determine a license is not valid due to an expiration date; step 312 then determines an override code is also invalid; step 314 determines a vehicle is not involved in an emergency situation; and step 208 then denies operation of the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control as disclosed by Brombach with license status as taught by Brewer to ensure proper validation of vehicle users prior to vehicle operation (see Brewer at least [0003] and [0010]).
Regarding claims 5 and 19, Brombach in view of Brewer teach the analogous material to that of claim 12 as recited in the instant claims and are thus both rejected for similar reasons.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brombach in view of White et al. (US-2007/0200663; hereinafter White; already of record)
Regarding claim 13, Brombach discloses the vehicle of claim 8.  However, Brombach does not explicitly disclose the driving information comprises driving record information of the driver, and the 
White, in the same field of endeavor, teaches the driving information comprises driving record information of the driver, and the controlling the operation of the vehicle comprises: 
controlling a speed of the vehicle based on the driving record information of the driver (see White at least [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control as disclosed by Brombach with speed control based on driving history as taught by White to monitor overall vehicle control (see White at least [0115]).
Regarding claims 6 and 20, Brombach in view of White teach the analogous material to that of claim 13 as recited in the instant claims and are thus both rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/24/2022